Exhibit 10.1(b)

TERM NOTE

 

$16,500,000.00    Chicago, Illinois                

October 3, 2016

FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower” and
collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY PROMISES TO PAY to
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY (“Lender”) at the offices of
MARANON CAPITAL, L.P., a Delaware limited partnership, as agent for Lenders
(“Agent”), at its address set forth in Section 9.3 of the Credit Agreement, or
at such other place as Agent may designate from time to time in writing, in
lawful money of the United States of America and in immediately available funds,
the amount of SIXTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS AND 00/100 CENTS
($16,500,000.00). All capitalized terms used but not otherwise defined herein
have the meanings given to them in the “Credit Agreement” (as hereinafter
defined) or in Annex A thereto.

This Term Note is one of the Term Notes issued pursuant to that certain Credit
Agreement dated as of October 3, 2016 by and among Borrowers, the other Persons
named therein as Credit Parties, Agent, Lenders and the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Security
Agreement and all of the other Loan Documents referred to therein. Reference is
hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Loans evidenced hereby are made and are to be
repaid. The principal balance of the Term Loan, the rates of interest applicable
thereto and the date and amount of each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of Borrowers
to make a payment when due of any amount owing under the Credit Agreement or
this Term Note.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.

If any payment on this Term Note becomes due and payable on a day other than a
Business Day, the payment thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

Upon and during the occurrence of any Event of Default, this Term Note may, in
accordance with the terms and conditions set forth in Section 6.3 of the Credit
Agreement, and without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other legal requirement of any kind (all
of which are hereby expressly waived by Borrowers), be declared, and immediately
shall become, due and payable in accordance with the terms of such Section.

Time is of the essence of this Term Note.

Except as provided in the Credit Agreement, this Term Note may not be assigned
by Lender to any Person.



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

 

GREEN PLAINS II LLC

By:  

/s/ Todd Becker

Name:  

Todd Becker

Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

TERM NOTE

 

$19,000,000.00

   Chicago, Illinois                

October 3, 2016

FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower” and
collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY PROMISES TO PAY to
AXA EQUITABLE LIFE INSURANCE COMPANY (“Lender”) at the offices of MARANON
CAPITAL, L.P., a Delaware limited partnership, as agent for Lenders (“Agent”),
at its address set forth in Section 9.3 of the Credit Agreement, or at such
other place as Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of NINETEEN MILLION DOLLARS AND 00/100 CENTS ($19,000,000.00). All capitalized
terms used but not otherwise defined herein have the meanings given to them in
the “Credit Agreement” (as hereinafter defined) or in Annex A thereto.

This Term Note is one of the Term Notes issued pursuant to that certain Credit
Agreement dated as of October 3, 2016 by and among Borrowers, the other Persons
named therein as Credit Parties, Agent, Lenders and the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Security
Agreement and all of the other Loan Documents referred to therein. Reference is
hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Loans evidenced hereby are made and are to be
repaid. The principal balance of the Term Loan, the rates of interest applicable
thereto and the date and amount of each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of Borrowers
to make a payment when due of any amount owing under the Credit Agreement or
this Term Note.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.

If any payment on this Term Note becomes due and payable on a day other than a
Business Day, the payment thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

Upon and during the occurrence of any Event of Default, this Term Note may, in
accordance with the terms and conditions set forth in Section 6.3 of the Credit
Agreement, and without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other legal requirement of any kind (all
of which are hereby expressly waived by Borrowers), be declared, and immediately
shall become, due and payable in accordance with the terms of such Section.

Time is of the essence of this Term Note.

Except as provided in the Credit Agreement, this Term Note may not be assigned
by Lender to any Person.



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

 

GREEN PLAINS II LLC By:  

/s/ Todd Becker

Name:  

Todd Becker

Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

TERM NOTE

 

$17,000,000.00    Chicago, Illinois                

October 3, 2016

FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower” and
collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY PROMISES TO PAY to
METROPOLITAN LIFE INSURANCE COMPANY (“Lender”) at the offices of MARANON
CAPITAL, L.P., a Delaware limited partnership, as agent for Lenders (“Agent”),
at its address set forth in Section 9.3 of the Credit Agreement, or at such
other place as Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of SEVENTEEN MILLION DOLLARS AND 00/100 CENTS ($17,000,000.00). All capitalized
terms used but not otherwise defined herein have the meanings given to them in
the “Credit Agreement” (as hereinafter defined) or in Annex A thereto.

This Term Note is one of the Term Notes issued pursuant to that certain Credit
Agreement dated as of October 3, 2016 by and among Borrowers, the other Persons
named therein as Credit Parties, Agent, Lenders and the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Security
Agreement and all of the other Loan Documents referred to therein. Reference is
hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Loans evidenced hereby are made and are to be repaid.
The principal balance of the Term Loan, the rates of interest applicable thereto
and the date and amount of each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of Borrowers
to make a payment when due of any amount owing under the Credit Agreement or
this Term Note.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.

If any payment on this Term Note becomes due and payable on a day other than a
Business Day, the payment thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

Upon and during the occurrence of any Event of Default, this Term Note may, in
accordance with the terms and conditions set forth in Section 6.3 of the Credit
Agreement, and without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other legal requirement of any kind (all
of which are hereby expressly waived by Borrowers), be declared, and immediately
shall become, due and payable in accordance with the terms of such Section.

Time is of the essence of this Term Note.

Except as provided in the Credit Agreement, this Term Note may not be assigned
by Lender to any Person.



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

 

GREEN PLAINS II LLC By:  

/s/ Todd Becker

Name:  

Todd Becker

Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

TERM NOTE

 

$4,000,000.00    Chicago, Illinois                

October 3, 2016

FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower” and
collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY PROMISES TO PAY to
METLIFE INSURANCE COMPANY USA (“Lender”) at the offices of MARANON CAPITAL,
L.P., a Delaware limited partnership, as agent for Lenders (“Agent”), at its
address set forth in Section 9.3 of the Credit Agreement, or at such other place
as Agent may designate from time to time in writing, in lawful money of the
United States of America and in immediately available funds, the amount of FOUR
MILLION DOLLARS AND 00/100 CENTS ($4,000,000.00). All capitalized terms used but
not otherwise defined herein have the meanings given to them in the “Credit
Agreement” (as hereinafter defined) or in Annex A thereto.

This Term Note is one of the Term Notes issued pursuant to that certain Credit
Agreement dated as of October 3, 2016 by and among Borrowers, the other Persons
named therein as Credit Parties, Agent, Lenders and the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Security
Agreement and all of the other Loan Documents referred to therein. Reference is
hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Loans evidenced hereby are made and are to be repaid.
The principal balance of the Term Loan, the rates of interest applicable thereto
and the date and amount of each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of Borrowers
to make a payment when due of any amount owing under the Credit Agreement or
this Term Note.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.

If any payment on this Term Note becomes due and payable on a day other than a
Business Day, the payment thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

Upon and during the occurrence of any Event of Default, this Term Note may, in
accordance with the terms and conditions set forth in Section 6.3 of the Credit
Agreement, and without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other legal requirement of any kind (all
of which are hereby expressly waived by Borrowers), be declared, and immediately
shall become, due and payable in accordance with the terms of such Section.

Time is of the essence of this Term Note.

Except as provided in the Credit Agreement, this Term Note may not be assigned
by Lender to any Person.



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

 

GREEN PLAINS II LLC By:  

/s/ Todd Becker

Name:  

Todd Becker

Title:  

President and Chief Executive Officer